 



Exhibit 10.1
2007 Administrative Guidelines for the
Copano Energy, L.L.C.
Management Incentive Compensation Plan
The Copano Energy, L.L.C. Management Incentive Compensation Plan (the “Plan”) is
established by the Board of Directors of Copano Energy, L.L.C. (the “Company”)
to encourage and reward significant contributions to the successful and
profitable operation of the enterprise by (i) management employees of the
Company or a subsidiary thereof or (ii) employees of an Affiliate who performs
services in a management capacity on behalf of the Company or a subsidiary
thereof. The Compensation Committee of the Board, which oversees executive
compensation matters on behalf of the Board, approves the Administrative
Guidelines for the Plan each Plan Year. Terms capitalized in these
Administrative Guidelines but not defined herein shall have the meaning
attributed to such terms in the Plan.
Participation
Participants eligible for the Plan effective January 1, 2007 for the 2007 Plan
Year shall be those employees of the Company and its Affiliates named in
Exhibit A to these Guidelines. Upon the recommendation of the CEO, the Committee
may approve the entry of additional Participants in the Plan effective on the
first day of any month of the Plan Year following their promotion or employment
date. Participants who enter the Plan during the Plan Year shall be eligible for
an Award under the Plan but, in the discretion of the CEO and Committee
Chairman, may only be eligible for an Award calculated pro rata based upon the
period of actual service during the Plan Year.
Bonus Opportunities
The 2007 Target Bonus level for each proposed Participant is set forth in
Exhibit A. The Target Bonus is defined as a specific percentage of the
Participant’s base salary as of July 1 of the Plan Year that may be earned if,
in the opinion of the Committee, the objectives upon which the opportunity is
contingent are fully achieved.
Each Participant’s 2007 bonus is contingent upon 1) the Financial Objectives
specified in Exhibit B to these Guidelines, and 2) the Participant’s Personal
Objectives, as established in accordance with these Guidelines. The CEO and the
Committee shall assess the relative significance of the Financial Objectives and
each Participant’s Personal Objectives and shall assign to each objective a
percentage so that for each Participant, the percentages assigned to the
Financial Objectives shall equal fifty percent (50%) of the Target Bonus and the
percentages assigned to the Personal Objectives shall equal fifty percent (50%)
of the Target Bonus.

 



--------------------------------------------------------------------------------



 



Financial Objectives
For each Financial Objective, the Committee and the CEO shall approve the
following performance levels: 1) a Threshold Level, 2) a Target Level, and 3) a
Maximum Level, which levels shall be subject to final approval by the Board.

  A.   If performance is less than the Threshold Level, the amount of the Target
Bonus contingent upon that objective will not be paid.     B.   If performance
is equal to the Threshold Level, fifty percent (50%) of the amount of the Target
Bonus contingent upon that objective will be paid.     C.   If performance
equals the Target Level, one hundred percent (100%) of amount of the Target
Bonus contingent upon that objective will be paid.     D.   If performance
equals or exceeds the Maximum Level, one hundred and fifty percent (150%) of the
amount of the Target Bonus contingent upon that objective will be paid.     E.  
When performance falls between the Threshold Level and the Target Level or
between the Target Level and the Maximum Level, the amount of the bonus shall be
determined by straight-line interpolation.     F.   In no circumstances will any
bonus be paid from this Plan if the per unit cash distribution paid to
unitholders of the Company in regard to any quarter of the Plan Year is less
than the Minimum Quarterly Distribution set forth in the Company’s Second
Amended and Restated Limited Liability Company Agreement of Copano Energy,
L.L.C. dated as of November 15, 2004, as amended.

When the Committee and the CEO deem it appropriate but subject to Board
approval, the Threshold Level, Target Level, and Maximum Level of any Financial
Objective approved at the beginning of the Plan Year may be adjusted to reflect
significant changes in the operational environment or in the strategic direction
of the Company or such other factors as the Committee and the CEO may determine.
Personal Objectives
Prior to or immediately following the commencement of any Plan Year, the CEO may
require that one or more Participants (and the Committee may require that the
CEO) propose such Personal Objectives for Committee approval that will determine
the extent to which the percentage of the Target Bonus contingent upon Personal
Objectives has been earned by such Participant. To the extent practical, the
Personal Objectives will be specific, measurable, and represent the
contributions required of the Participant if the Company is to meet or achieve
its business plan. During the Plan Year, Personal Objectives will be reviewed
routinely and may be revised by the Committee and the CEO to reflect changes in
job responsibilities or business objectives.

2



--------------------------------------------------------------------------------



 



At the end of the Plan Year, the degree to which each Participant accomplished
his or her Personal Objectives will be reviewed by the CEO (or, in the case of
the CEO, by the Committee), and a score of 0% to 150% will be assigned based
upon the CEO’s subjective opinion of the performance of the Participant with
respect to the Personal Objectives and upon other factors that the CEO may deem
relevant and appropriate. The percentage that represents the Participant’s score
on Personal Objectives shall be multiplied by the weight assigned to the
Personal Objective component of the Target Bonus to determine the amount of the
bonus earned through the Personal Objectives component of the opportunity.
Bonus Determinations
The Participant’s Financial Objectives result will be combined with the
Participant’s Personal Objectives result to determine the amount of his or her
Award. The CEO’s recommendations for award payments will be presented to the
Committee at its first meeting immediately following the end of the applicable
Plan Year, at which time the Committee shall review performance and consider and
approve bonuses, if any, for all Participants, including the CEO. Awards shall
be paid as soon as reasonably practicable following the Committee’s approval of
awards, but in no case shall awards be paid later than March 15.
Participant’s Termination
Participants who terminate their employment by reason of death, disability (as
determined by the Committee in its sole discretion) or retirement on or after
reaching age 65 or, if prior to age 65, if approved by the Committee, and
Participants whose employment with the Company or an Affiliate is terminated
without “cause” shall be eligible for an award based on a pro rata portion of
their Target Bonus and payable at the same time as all other award payments for
the applicable Plan Year. The pro rata portion of such Target Bonus shall be
equal to the amount of the Participant’s Target Bonus multiplied by a fraction,
the numerator of which is the number of full weeks the participant was actively
employed during the Plan Year and the denominator of which is 52.
Notwithstanding anything to the contrary herein, in the event of (i) the
termination of a Participant’s employment by the Company or an Affiliate without
“cause” or (ii) the termination of employment by the Participant for Good
Reason, in either case within one year of a Change of Control, such Participant
shall be entitled to a pro rata portion of his or her Target Award based upon
the termination date and payable within 30 days following termination.
If a Participant’s employment terminates for any other reason, he or she will
not be entitled to any portion of a Target Award. Participants who voluntarily
terminate employment or are terminated for “cause” before the payment date of
awards earned in a prior Plan Year shall forfeit such Awards.

3



--------------------------------------------------------------------------------



 



Conflicts
Any conflicts between the Plan and these Administrative Guidelines shall be
resolved in favor of the Plan. Notwithstanding the preceding sentence, it is the
intention of the Board and the Committee that the Plan shall be construed
broadly to accommodate the provisions and concepts embodied in these
Administrative Guidelines to the extent reasonably possible.

4



--------------------------------------------------------------------------------



 



Exhibit A
Copano Energy, L.L.C.
2007 MICP
List of Participants and Target Awards(1)

                  Target Participant   Position   %
Assiff, Matthew J.
  Senior Vice President and Chief Financial Officer   50%
Bopp, Ronald W.
  Senior Vice President, Corporate Development   50%
Coleman, Thomas A.
  Vice President, Engineering, Mid-Continent   35%
DeYoung, Kathryn S.
  Vice President, Government and Regulatory Affairs   25%
Eckel, Jr., John R.
  Chairman of the Board and Chief Executive Officer   65%
Eckhart, Brian D.
  Senior Vice President, Transportation and Supply   35%
Fiegener, Lee R.
  Vice President, Operations, Mid-Continent   35%
Gibson, III, James J.
  Vice President, Processing   30%
Harrison, Wayne S.
  Vice President and Chief Information Officer   30%
Lawing, Douglas L.
  Vice President, General Counsel and Secretary   45%
Luna, Carl A.
  Vice President, Finance   35%
Northcutt, R. Bruce
  President and Chief Operating Officer   55%
Paradee, Lari
  Vice President and Controller   35%
Raber, John A.
  President and Chief Operating Officer, Mid-Contintent   50%
Robinson, Sharon J.
  Vice President, Commercial Activities, Mid-Continent   35%
Roderick, Bruce A.
  Vice President, Accounting and Administration, Mid-Continent   35%
White, James T.
  Vice President, Operations   30%

 

(1)   Does not include non-officer participants





--------------------------------------------------------------------------------



 



Exhibit B
Copano Energy, L.L.C.
2007 Management Incentive Compensation Plan
Financial Objective
     The financial objective approved by the Board of Directors

 